Per Curiam.
Plaintiff brought this action in the district court for *873Douglas county to foreclose certain tax sale certificates, among them one alleged to cover certain property owned by defendants Mary Elizabeth Rule and William D. Rule. These defendants asserted by answer and cross-petition that the tax certificate was void by reason of the insufficiency and inaccuracy of the description of the property. The trial court held the tax certificate to be void, enjoined collection of the taxes, and rendered judgment for plaintiff and against the city of Omaha and county of Douglas for the amount paid, together with interest. Both the city and the county appeal.
We have carefully examined the record and find the same to be free from prejudicial error. The judgment of the district court is therefore
Affirmed.